MR. JUSTICE ANGSTMAN,
(dissenting).
I do not agree with the foregoing opinion. On the principal question the majority opinion goes off on a point not involved in the case. It points out that the contract for the construction of a tire shop as an addition to a service station was in writing and that defendant, as a defense, relied on an oral contract varying the terms of the written contract contrary to section 13-907 and cases following the rule there stated. There are several reasons why this question is not properly before us:
(1) Plaintiffs made no objection to the oral evidence;
(2) The record does not indicate that plaintiffs in any manner raised the question in the lower court or brought it to the attention of the trial judge;
(3) Plaintiffs have not raised the question in this court, either in the transcript or brief.
*200(4) No assignment of error is made indicating a reliance on this point; and
(5) The trial court should not be put in error on a matter not presented to it.
But if the question is properly before us it must be resolved against the plaintiffs on its merits.
The written contract which the majority treat as so sacred contains this clause: “This contract to be void upon completion of negotiations for Steamboat Block job.”
Admittedly the negotiations for the Steamboat Block job became completed and that fact rendered the written contract void with respect to the construction of the tire shop.
It should be pointed out that the rule is that where a contract is partly printed and partly written, as here, the written matter controls over the printed matter. Section 13-717, R.C.M. 1947. Here the clause above noted was written into the contract which was otherwise in printed form. Likewise this written matter was inserted in the contract by plaintiff Leigland and should be construed most strongly against him. Section 13-720, R.C.M. 1947.
The only thing left regarding the tire shop' after the completion of negotiations on the Steamboat Block job was the oral agreement which has since been fully executed. Under these facts it is not strange that learned counsel representing plaintiffs did not object to the oral evidence or make any point with reference to its admissibility either in the lower court or here.
The written contract fell of its own weight when negotiations regarding the Steamboat Block job were completed. There then remained but the oral contract which measured the rights and liabilities of the parties. What then are those rights and liabilities?
McGaffick testified in substance that whatever he could save out of bids of the subcontractors on the Steamboat Block would be credited as payment on the contract for the tire shop. He testified that Reber, the plumber on the Steamboat Block job had reduced his bid by $5,500 or $5,700 and that plaintiff *201Leigland told him that he had been able to make sufficient savings on the subbids so that the tire shop would not cost Mc-Gaffick anything. He made the same statement to Mrs. MeGaffick at a different time. Mr. Leigland denied having made any suek agreement but a witness for defendant, Claude McGuinness, testified that Leigland told him that he, Leigland, had made a side agreement with MeGaffiek. At most the denial of this arrangement by Mr. Leigland presented a question of fact to be determined by the trier of the facts.
It should be said too that there is nothing improbable or unreasonable about the arrangement testified to by Mr. McGaffick. Bidders and .subbidders on construction work, as a rule, do not give themselves the worst of it in their bidding.
If, by renegotiation, the subcontractors could be induced to reduce their bids by about six percent enough could be saved to fake care' of- the cost of the tire shop without altering the amount to be received by plaintiffs and that is exactly what happened according- to the evidence submitted by and on behalf of defendant. Such an arrangement simply reduced the overhead expenses that were to be paid by plaintiffs.
In my opinion there was'ample evidence to sustain the conclusion of the trial judge and hence the judgment should be affirmed. Since the judgment should be affirmed because of the first affirmative defense it ordinarily would be unnecessary to diseuss the second affirmative defense. However, since the majority here have ordered judgment in favor of plaintiff I think it is appropriate to state that I do not agree with what my associates have to say regarding the second defense.
I think there was sufficient evidence of negligence to make the question one for the trier of -the facts. Should it be found however that there was negligence in the construction of the tire shop as alleged, defendants would merely be entitled to damages therefor. See' Tomson Architectural and Engineering Law, Chapter 25; page 339. Hence even if there be no merit to the first defense (a point which I deny) still this court should not order judgment for plaintiffs, but should remand the cause *202with directions to grant a new trial as to the second defense to the end that, if negligence be found, damages may be then assessed.